 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMicro Measurements, an Autonomous Division ofVishay Intertechnology, Inc. and InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America (UAW)Petitioner. Case 7-RC-14170October 19, 1977DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERS JENKINS, PENELLO, AND MURPHYPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the objections to anelection held on April 20, 1977,1 and the HearingOfficer's report recommending disposition of same.The Board has reviewed the record in light of theexceptions and briefs, and hereby adopts the find-ings, conclusions, and recommendations2of theHearing Officer.As found by the Hearing Officer, months beforethe inception of the union campaign, the Employerplanned an annual employee performance review tobe implemented during the first calendar quarter of1977; a wage increase for all employees in September1976; a second wage increase at the close of the firstcalendar quarter of 1977, providing a plannedincrease in the price of its major product line provedprofitable; and subsequent wage rate reviews every 6months. Thereafter, the September 1976 wage in-crease and the wage review program were imple-mented as scheduled and at least some employeeswere informed that if the Employer were financiallyable, it would grant an additional wage increase atthe end of the first quarter of 1977. On or about April8, 1977, the Employer learned that the price increaseseffective January 1, 1977, had not decreased salesand that, in fact, its profits for the first quarter of1977 were the highest in the Company's history.Based on this information, the Employer decided toimplement the previously planned wage increase. OnApril 11, the Employer announced that both unit andnonunit employees would receive a 25-cent-an-hourwage increase retroactive to March 28, 1977, thebeginning of the pay period most closely approximat-ing the end of the first calendar quarter of 1977.Although granting employee benefits during theperiod immediately preceding an election is not perse objectionable, the Board finds such actionsI The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was 55 for, and 81 against, Petitioner;there were no challenged ballots.2 In the absence of exceptions the Board adopts proforma the HearingOfficer's recommendation that Petitioner's Objection I be overruled.233 NLRB No. 6calculated to influence employees in their choice of abargaining representative unless the Employer es-tablishes that the timing of the action was governedby factors other than the pendency of the election.3Contrary to our dissenting colleague, we find thatjustification for the wage increase has been establish-ed here. Even prior to the advent of the Union, theEmployer had determined its economic circum-stances dictated a revised wage structure. TheEmployer therefore planned several wage increases,including the one in question, and subsequentlyimplemented the first two phases of its program onschedule. When financial reports for the first quarterof 1977 established a clear capacity to implement thenext planned increase, the Employer had a legal dutyto grant the improvement in the same manner as itwould absent the presence of the Union.4There is noevidence that the Employer deviated from itsplanned course of action either with regard to thetiming or the amount of the increase. Nor is thereevidence that this increase was disproportionate toincreases previously given by the Employer. Basedon the foregoing, we find that the Employer, in fact,relied on economic circumstances unrelated to unionorganization in granting the April 1977 wage increaseto unit and nonunit employees alike, and that suchconduct is therefore not ground for setting aside theelection.5Accordingly, we will overrule Petitioner'sObjection I 11.As Petitioner has not received a majority of thevalid ballots, we shall certify the results of theelection.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), and thatsaid labor organization is not the exclusive represen-tative of all the employees in the unit hereininvolved, within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.MEMBER JENKINS, dissenting:In 1976, prior to the advent of the Union, theEmployer initiated an employee-benefits improve-ment program which included, inter alia, a decisionto effectuate on January 1, 1977, a price increase incertain of its products and, conditional on the fiscalsuccess of that increase, a tentative decision to grant3 See, e.g., Essex International, Inc., 216 NLRB 575, 576 (1975);Performance Measurements Co., Inc., 148 NLRB 1657, 1658 (1964).Diamond Motors, 212 NLRB 820 (1974).5 Material Handling Equipment Division of FMC Corporation, 217 NLRB12(1975).76 MICRO MEASUREMENTSan across-the-board wage increase after the end ofthe first quarter. The Union began its organizationalefforts in February 1977. On April 8, the Employer'spresident received its quarterly financial report,which showed the first quarter to have been the mostprofitable in the Employer's history, and he thenimplemented a 25-cent-an-hour across-the-boardwage increase to all employees retroactive to March28, 1977, apparently the beginning of the first payperiod of the second quarter, and on April 11, just 17days prior to the scheduled election which Petitionerlost, announced the increase to the employees.The Employer readily admits that it could havedelayed granting the increase until after the election,and assigns several reasons for not doing so. First, itargues that it did not delay the increase in order toeliminate the "suffering" which would have resultedto nonbargaining unit employees if unit employeesonly had been awarded the increase prior to theelection and, moreover, a preelection increase grant-ed to nonunit employees only "would very definitelyeffect [sic] the conduct of the election because thepeople inside the bargaining unit could be swayedone way or another, depending on how the argumentwent."It also argues that it could not have delayed theincrease because all of its rank-and-file employeeswere aware of its contingent wage plan and "knew[that the wage increase] was coming, and that kind ofthing will go like wildfire. We couldn't suppress it fortwo weeks -[and] if we did not put it into effect itwould definitely be an issue" in the election.The record does not sustain these positions. Itshows, instead, that no one, including the Employer'spresident, knew that the increase "was coming" untilhis April 1977 decision that it was. Moreover, themost "some" employees were told in late 1976and/or early 1977 was that the Company would lookat its financial posture at the end of the first quarterof 1977 to ascertain whether a wage increase mightbe feasible. Others, however, were not so informedand knew nothing of the matter until the April Ilannouncement. It is obvious, therefore, that thematter could not have become an election issue forthis reason, and the Employer, therefore, could nothave been under pressure to grant the increase inorder to avoid that alleged consequence.It is equally obvious that if the increase had beendelayed until after the election, the Employer wouldnot have been faced either with the "suffering"flowing from an award to either the unit or nonunitemployees, or with its concern that a preelectionincrease granted to only one or the other of the twogroups would become an election issue. Moreover,since the granted increase was made retroactive toMarch 28, it follows that no employee or group ofemployees would have been penalized by such adelay.In my view, it is clear that the reasons advanced bythe Employer for instituting the wage increase whenit did are without merit, and that the Employertherefore has not satisfied the burden of showing thatthe timing of its announcement and effectuation ofthe increase was for reasons other than to influencethe upcoming election results. Indeed, the record as awhole compels the inference that the Employer timedits actions to produce the precise effect it nowdisclaims -to make the wage increase an electionissue which would inure to its benefit.The conferred increase clearly is the type of benefitreasonably calculated to influence employees in theirfree choice of a bargaining agent and 1, therefore,would set aside the election held on April 28, 1977,and direct a second election.77